Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Notice to Applicants
This communication is in response to the Amendment filed on 06/25/2021.
Claims 1-20 are under examination.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such amendment, it MUST be submit no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone conversation with Applicant’s representative Nidhi Malla on 09/01/2020 and 09/09/2020, and followed by Email confirmation dated 09/09/2020.

Please replace the current listing of claims with the following:


	using at least one computer hardware processor executing on the mobile device to perform:
capturing one or more display frames associated with the application executing on the mobile device;
capturing textual information associated with the application executing on the mobile device;
detecting user input associated with the application executing on the mobile device; [[and]]
identifying, based on the captured display frames, the captured textual information and/or the detected user input, at least one functionality that is different from a known functionality of the application; 
generating an application profile associated with the application, the application profile including information regarding the identified at least one functionality; [[and]]
blocking the identified at least one functionality of the application prior to execution of the at least one functionality on the mobile device; and
modifying collection of data at least in part by increasing a sample rate of capturing the one or more display frames and capturing the textual information, 
wherein the captured textual information comprises information regarding one or more structural components of the application. 

2.	(Previously presented)  The computer implemented method of claim 1, wherein the application profile comprises information regarding declared or known functionalities of the application and the identified at least one functionality comprises a new functionality that is different from the declared or known functionalities of the application.

3.	(Original)  The computer implemented method of claim 1, further comprising evaluating collected data including the captured display frames, the captured textual information, and the detected user input to identify an activity of interest or concern associated with the application. 



5.	(Currently amended) The computer implemented method of claim [[3]] 1, wherein:
modifying the collection of data comprises modifying the collection of data based on evaluating [[the]] collected data including the captured display frames, the captured textual information, and/or the detected user input

6.	(Currently amended)  A computer implemented method for monitoring user activity at a mobile device, the method comprising:
using at least one computer hardware processor executing on the mobile device to perform:
capturing one or more display frames associated with an application executing on the mobile device;
capturing textual information associated with the application; 
detecting user input associated with the application; 
evaluating collected data including the captured display frames, the captured textual information, and the detected user input to identify an activity of interest or concern associated with the application;
identifying, based on the captured display frames, the captured textual information and/or the detected user input, at least one functionality that is different from a known functionality of the application; [[and]]
generating an application profile associated with the application, the application profile including information regarding the identified at least one functionality; and
modifying collection of data at least in part by increasing a sample rate of capturing the one or more display frames and capturing the textual information, 
wherein the captured textual information comprises information regarding one or more structural components of the application.

7.	(Original)  The method of claim 6, wherein the activity of interest or concern comprises one or more of the following: participating in dangerous or harmful conversations via the application; and viewing, receiving, modifying, or sending dangerous or harmful content via the application.

8.	(Previously presented)  The method of claim 6, further comprising determining the one or more display frames to be captured based on user interactions detected at the mobile device, wherein the user interactions comprise one or more user gestures intercepted at the mobile device.

9.	(Previously presented)  The method of claim 8, wherein determining the one or more display frames to be captured comprises:
detecting one or more window change events caused by the user interactions detected at the mobile device; and
determining the one or more display frames to be captured based on the detected window change events.

10.	(Previously presented)  The method of claim 8, wherein determining the one or more display frames to be captured comprises: 
detecting one or more content change events caused by the user interactions detected at the mobile device; and
determining the one or more display frames to be captured based on the detected content change events.

11.	(Original)  The method of claim 6, further comprising: 
determining contextual information associated with the mobile device and the application executing on the mobile device.

12.	(Original)  The method of claim 6, further comprising:
extracting text from the captured display frames using optical character recognition techniques.

13.	(Currently amended)  The method of claim 12, further comprising:
comparing the captured textual information and the extracted text to remove duplicate text

14.	(Original)  The method of claim 12, further comprising:
identifying one or more items to be removed from the extracted text; and
filtering the extracted text based on the identified items. 

15.	(Currently amended)  A system for monitoring user activity comprising:
a mobile device comprising at least one processor, operatively connected to a memory, the at least one processor when executing is configured to: 
monitor one or more user interactions detected at the mobile device with respective applications installed on the mobile device, wherein monitoring the one or more user interactions comprises:
capturing one or more display frames by the applications,
capturing textual information by the applications, and
detecting user input by the applications, [[and]]
communicate collected data including the captured display frames, the captured textual information and the detected user input to a backend system; and
modify collection of data at least in part by increasing a sample rate of capturing the one or more display frames and capturing the textual information, wherein the captured textual information comprises information regarding one or more structural components of the application; and
the backend system comprising at least one processor, operatively connected to a memory, the at least one processor when executing is configured to: 
analyze the collected data to detect an activity of interest or concern, 
identify, for an application and based on analysis of the collected data, one or more functionalities that are different from declared or known functionalities of the application; and  


16.	(Previously presented) The system of claim 15, wherein the at least one processor at the backend system is further configured to:
	generate one or more alerts based on the detected activity of interest or concern.

17.	(Original)  The system of claim 15, wherein the collected data further includes contextual information associated with the mobile device and the applications installed on the mobile device.

18.	(Previously presented)  The system of claim 16, wherein the one or more alerts include at least a portion of the collected data that caused the one or more alerts to be generated and the contextual information.

19.	(Original)  The system of claim 15, wherein analyzing the collected data comprises:
extracting text from the captured display frames using optical character recognition techniques.

20.	(Original)  The system of claim 19, wherein analyzing the collected data comprises:
comparing the captured textual information and the extracted text to remove duplicate text.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: The following is an examiner's statement of reasons for allowance: This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the 
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: 
US 20040003279 A1		User controls for a computer
US 20030176999 A1		Semantic analysis system for interpreting linguistic structures output by a natural language linguistic analysis system

US 20090089417 A1		DIALOGUE ANALYZER CONFIGURED TO IDENTIFY PREDATORY BEHAVIOR
US 20080282324 A1		Secure Social Networking System with Anti-Predator Monitoring
US 20140280915 A1		SYSTEMS, METHODS AND APPARATUS FOR MONITORING ONLINE ACTIVITY AND STORING AND DISPLAYING INFORMATION CONCERNING THE ONLINE ACTIVITY
US 20190129957 A1		SYSTEM AND METHOD FOR PROVIDING ADDITIONAL INFORMATION BASED ON MULTIMEDIA CONTENT BEING VIEWED
US 20170201850 A1		Method for Child Wireless Device Activation to Subscriber Account of a Master Wireless Device
US 9886461 B1		Indexing mobile onscreen content
US 20100312876 A1		METHOD FOR MONITORING ACTIVITIES OF A FIRST USER ON ANY OF A PLURALITY OF PLATFORMS
US 20150332576 A1		SYSTEMS AND METHODS FOR DETECTION AND MANAGEMENT OF VIEWING CONDITIONS
US 20160112735 A1		SYSTEMS AND METHODS FOR CREATING AND MANAGING USER PROFILES

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9 AM to 6 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CHIANG/Primary Examiner, Art Unit 2431